Citation Nr: 1646664	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with early renal disease.

2. Entitlement to service connection for a cardiac disorder, to include as secondary to service-connected diabetes mellitus, type II, with early renal disease.


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. These claims have been remanded by the Board in March 2011, September 2012, July 2014, and May 2015 for further adjudication.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's hypertension was not caused or aggravated by his active military service or his service-connected diabetes mellitus, type II, with early renal disease. 

2. The Veteran's cardiac disorders were not caused or aggravated by his active military service or his service-connected diabetes mellitus, type II, with early renal disease. 


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service and was not caused and is not aggravated by diabetes mellitus, type II, with early renal disease. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2. A cardiac disorder was not incurred in or aggravated by service and was not caused and is not aggravated by diabetes mellitus, type II, with early renal disease. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The record contains all identified records.  As noted, this appeal has been remanded multiple times.  The opinion evidence of record now contains sufficient evidence upon which to adjudicate this appeal.  There has been substantial compliance with the Board remand directives.  See 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268 (1998).

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). The Court of Appeals for Veterans Claims has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury. Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16. 370 (2002) (tinnitus); Falzone v. Brown, 8. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21. 456 (2007) (concerning rheumatic fever). 

The Veteran asserts that his cardiac condition and hypertension are caused by his service-connected diabetes mellitus, type II.

The Veteran's VA treatment records show that he is diagnosed with hypertension, supraventricular arrhythmia, atrial fibrillation, sick sinus syndrome, and bradycardia.

The Veteran was afforded VA medical examinations in August 2008, July 2011, and October 2015. The Veteran was also afforded VA medical opinions in September 2014 and October 2015. None of these examinations or medical opinions has linked the Veteran's hypertension or any of his heart conditions to his active military service or his service-connected diabetes mellitus, type II, with early renal disease.   

The Veteran was afforded a thorough VA medical opinion in October 2015.  The opinions by this examiner are adequately supported by rationale and are based on an accurate factual basis.  Further, these opinions address all theories of entitlement.  For these reasons, the Board finds that this opinion alone satisfies the duty to assist in this appeal.  The examiner stated that the Veteran's hypertension was less likely than not incurred in or caused by his active military service. The examiner opined that there was no evidence of the Veteran having hypertension during his active military service or until many years later in 2001. The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II. The examiner reasoned that the Veteran's hypertension diagnosis pre-dated his diabetes mellitus, type II, diagnosis in March 2002. The examiner also opined that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus, type II. The examiner reasoned that the Veteran's hypertension is stable and treated by medication. 

The October 2015 VA medical examiner opined that the Veteran's bradycardia and sick sinus syndrome were less likely than not incurred in or caused by his active military service. The examiner reasoned that the Veteran has sinus node dysfunction which first manifested as sinus bradycardia and progressed to include symptoms of fatigue related to bradycardia and eventually with the diagnosis of sick sinus syndrome in October 2007 to include a finding of sinus arrest correlated with symptoms. The examiner noted that sinus node dysfunction was first documented in November 1991. The examiner further explained that there was no evidence of sinus node dysfunction while on active duty and that the Veteran had normal pulse rates during his entrance and separation medical examinations. The examiner also noted that there was no event on active duty which is considered to have caused the Veteran's sinus node dysfunction. The examiner noted that the Veteran's bradycardia and sick sinus syndrome would be addressed together as part of the Veteran's sinus node dysfunction. The examiner further opined that the Veteran's sinus node dysfunction was found in 1991, which then progressed to shortness of breath and exertional intolerance in 2001. The examiner opined that this disease process was established prior to the onset of diabetes mellitus, type II. The examiner also opined that the Veteran's sinus node dysfunction was not aggravated by the Veteran's service-connected diabetes mellitus, type II. The examiner explained that the progression of the Veteran's sinus node dysfunction is within the natural history of the disease. 

The October 2015 examiner opined that the Veteran's supraventricular arrhythmia and atrial fibrillation were less likely than not incurred in or caused by his active military service. The examiner first explained that the veteran has only one condition to be addressed which is paroxysmal atrial fibrillation. Paroxysmal atrial fibrillation is a form of atrial fibrillation. The condition of atrial fibrillation is considered to be a supraventricular arrhythmia. In reviewing the medical records the veteran had only one supraventricular arrhythmia, and this is paroxysmal atrial fibrillation. The examiner noted that the Veteran's supraventricular arrhythmia was diagnosed in November 2012. The examiner explained that there was no evidence of supraventricular arrhythmia during active military service and there was no event in service attributed to causing his supraventricular arrhythmia. 

The October 2015 examiner also opined that it was less likely than not that the Veteran's supraventricular arrhythmia was proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II. The examiner explained that that weight of the medical evidence does not show that diabetes mellitus causes atrial fibrillation, while the literature supports sick sinus syndrome causing atrial fibrillation. The examiner also opined that the Veteran's atrial fibrillation was not aggravated by his service-connected diabetes mellitus, type II. The examiner explained that the Veteran's atrial fibrillation is a natural history of sick sinus syndrome and does not represent an aggravation. 

While the Veteran has stated his sincere belief that his hypertension and heart conditions are caused by his service-connected diabetes mellitus, type II, the Veteran does not have the appropriate training, experience, or expertise to provide a complex medical opinion, such as a nexus between hypertension or a heart condition and diabetes mellitus, type II. This is not the type of observation within the knowledge of a layperson. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against a finding of a nexus between the Veteran's claimed conditions and his active military service or his service-connected diabetes mellitus, type II. The claim of service connection is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a cardiac disorder is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


